Citation Nr: 0015361	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-27 046A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for cervical strain with 
osteophytes at C4-7, status post C6 bilateral foraminotomies, 
currently rated as 30 percent disabling (after reduction of 
10 percent under the provisions of 38 C.F.R. § 4.22 (1999)).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney-at-
Law


INTRODUCTION

The veteran had active service from April 1963 to May 1966.  
He also had two periods of active duty for training (ACDUTRA) 
from March 5, 1985 to May 24, 1985, and from July 7, 1985, to 
July 20, 1985.

By rating decision issued in October 1985, the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO) granted service connection for cervical 
strain with osteophytes at C4-5, on the basis of aggravation.  
It was noted that the veteran's disability displayed a 30 
percent level of severity under Diagnostic Code 5293-5290, 
with a preexisting level of 10 percent based on osteophyte 
formation.  Accordingly, a 20 percent disability rating was 
assigned.  See 38 C.F.R. § 4.22 (1999) (pertaining to the 
rating of disabilities aggravated by active service).  The 
veteran was informed of this favorable determination, as well 
as of his procedural and appellate rights, by letter from the 
RO dated November 1985.  The veteran did not initiate an 
appeal, and the decision became final.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a September 1996 rating 
decision of the St. Petersburg VARO which denied entitlement 
to a disability rating in excess of 20 percent for the 
benefit sought.

In May 1999, the Board issued a decision granting an 
increased rating of 30 percent (after reduction of 10 percent 
under 38 C.F.R. § 4.22 (1999)), but no higher, for the 
service-connected cervical strain with osteophytes at C4-7, 
status post C6 bilateral foraminotomies.  The veteran 
subsequently appealed to the United States Court of Appeals 
of Veterans Claims (formerly known as the U.S. Court of 
Veterans Appeals) (hereinafter "Court").  He was 
represented in his appeal to the Court by Ms. Carol J. 
Ponton, Esquire (who also represents the veteran before VA).  
The Office of General Counsel for VA represented the 
Secretary of VA in the appeal to the Court.  The parties 
filed a Joint Motion for Remand in November 1999, requesting 
that the Court vacate the Board decision and remand the case 
to the Board for additional development and readjudication.  
The Court granted the joint motion later that same month.  
The case was then returned to the Board for compliance with 
the directives in the Court's order and the Joint Motion for 
Remand (Joint Motion).

REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made in this 
instance as the development needed is mandated by an Order of 
the Court.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Joint Motion directs that the Board should re-evaluate 
the medical evidence as well as to consider the possibility 
of an additional separate rating.  The Board also notes that 
the appellant's attorney has now raised the issue of an 
extraschedular rating.  In support of the appellant's 
contentions, additional evidence was received by the Board in 
April 2000, which consisted of a copy of the administrative 
decision awarding Social Security (SSA) disability benefits 
to the veteran, as well as copies of additional private and 
VA medical records and reports.  Although the appellant, 
through his attorney, has waived the original jurisdiction of 
the RO, with regard to this additional evidence, the Board 
finds that a remand to the RO is necessary to ensure due 
process is afforded the appellant in this case.

While the administrative decision regarding the veteran's 
award of Social Security (SSA) benefits has been submitted, 
all the medical records used as a basis to grant that claim 
are not contained in the claims folder.  In Hayes v. Brown, 9 
Vet. App. 67 (1996), the Court held that as part of the VA's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence form the SSA and to give that 
evidence appropriate consideration and weight.

With regard to the Joint Motion's directive to consider an 
additional separate rating, the attention of the RO is 
directed to VAOPGCPREC 36-97 (Dec. 12, 1997), wherein the 
General Counsel held that:

1.  Diagnostic Code 5293, intervertebral disc syndrome 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.

2.  When a veteran has received less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

3.  The Board must address entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) if there is evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule was inadequate.

With regard to an extraschedular evaluation, the Board also 
notes that the veteran has submitted no employment records or 
records of frequent hospitalization in support of his claim.  
The Court has held that the duty to assist obligates the VA 
to advise the veteran of the relevance of his employment 
records in a claim for an extraschedular evaluation.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).

The Board further notes that the veteran has not been 
afforded a recent VA neurological examination for rating 
purposes.  The Board believes this should be accomplished, in 
addition to an orthopedic examination, in order to obtain a 
clearer picture of the veteran's current service-connected 
disability, to include an assessment of the affect of the 
veteran's service-connected disability on his ability to 
work.  

In light of the above, the case is REMANDED to the VARO for 
the following:

1.  The VA should take appropriate steps 
to ensure all current medical treatment 
records, including any VA records not 
already of record, are obtained and 
associated with the claims folder.

2.  The RO should obtain from the SSA 
copies of the underlying medical records 
reviewed in connection with the 
administrative decision to grant 
disability benefits.

3.  The RO should request the veteran to 
submit any employment records in support 
of his claim for an extraschedular 
evaluation.  

4.  The veteran should be afforded 
comprehensive orthopedic and neurological 
VA examination by appropriate 
specialist(s).  The veteran's claims 
folder, with a copy of this remand as 
well as the Joint Motion  should be made 
available to the examiner(s), the receipt 
of which should be acknowledged in the 
examination report(s).  

The physician(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion of the cervical spine with an 
explanation as to what is the normal 
range of motion, the extent of any pain 
on use, and comment on the extent of the 
functional limitations caused by the 
above mentioned disability.  Regarding 
any flare-ups described by the veteran, 
the examiner should elicit information 
regarding the frequency, duration, 
precipitating cause and source of relief.

Functional disability due to any cervical 
spine disorders deemed to be unrelated to 
the service-connected disability should 
be separately addressed.  

The examiner is also asked to offer an 
opinion addressing the impact of only the 
veteran's service-connected cervical 
spine disability on his ability to work.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 278 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim.  
Consideration should be given to all 
applicable law and regulations including 
38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5293, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), as 
applicable.  Consideration of applicable 
General Counsel Opinions should also be 
undertaken, as should consideration of 
separate compensable ratings, and an 
extraschedular evaluation should also be 
undertaken.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

No action is required of the appellant until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for
	(CONTINUED ON NEXT PAGE)
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


